DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This communication is in response to the Amendment filed on 08/08/2022. Claims 1-31 and 43 have been cancelled. No claims have been newly added. Claims 32-42,44-48, 50, 51, and 56 have been amended.  Claims 32-42 and 44-57 are pending.

Response to Remarks
103
Applicant’s amendments and arguments have been considered by the examiner and are found to be persuasive.  The rejection of  pending claims 31- 42 and 44-50 under 35 USC 103(a) in view of the applied prior art of record are hereby withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 51 contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Bluetooth wireless application software, Bluetooth wireless device, and receiver, and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-57 are rejected under 35 U.S.C. 103 as being unpatentable over Dobson et al. (20090135015) in view of BINDER et al. (2013/0201316).

As per claim 51, Dobson in view of BINDER discloses a method for managing inventory level of a liquid transported as bulk cargo on a vehicle, the method comprising: (a) providing the system according to claim 45, (b) interlacing a Bluetooth device of the external unit into the Bluetooth receiver (See BINDER, Paragraph 0632);
(c) sending to the Bluetooth receiver a staggering coded command to request status information from the sensor means (See BINDER, Paragraphs 0041; 0173; 0488; 0588); and
(d) optionally, sending to the Bluetooth receiver a command to cause the pneumatic sliding actuator means to slide to the first position to lock the cap and/or to cause the valve means to move to the blocking position to block the flow of fluid through the pipe (See BINDER, Paragraph 0408).

As per claim 52, Dobson in view of BINDER discloses the method according to claim 51, wherein the back office management server collects the following monitoring data: Satellite Almanac Data
Satellite Modem Serial Number 
Coordinated Universal Time (UTC) Date
Coordinated Universal Time (UTC) Time
User Identification of requester
User Name
Request Validator User Identification
Request Validator Acknowledgment
Speed
Height
Geographical Location
Sensor Status
Active-Idle
Release Devices Status
Engaged-Released
Mode of operation
Temperature
Volume measurement
Battery charge status
Wireless communication status (See BINDER, Paragraphs 0002-0006; 0129). 

As per claim 53, Dobson in view of BINDER discloses the method according to claim 51, wherein the staggering coded command is sent from the satellite modem to the Bluetooth receiver through a microcontroller and interface within the electronic control unit (See BINDER, Paragraphs 

As per claim 54, Dobson in view of BINDER discloses the method according to claim 51, wherein the staggering coded command is sent from the GPRS device to the Bluetooth receiver through a microcontroller and interface within the electronic control unit (See BINDER, Paragraphs 0200; 0620; 0632).

As per claim 55, Dobson in view of BINDER discloses the method according to claim 51, wherein the status request is sent to the sensor means, to the electromechanical and pneumatic means and to the pneumatic sliding actuator means via the engage-release control means (See BINDER, Paragraphs 0092; 0094; 0110).

As per claim 56, Dobson in view of BINDER discloses the method according to claim 51, comprising sending a warning message to the external unit if status information from the sensor means does not accord with information expected from records within the memory of the electronic control unit at a specific geographic location (See BINDER, Paragraphs 0129; 0200).

As per claim 57, Dobson in view of BINDER discloses the method according to claim 53, comprising recording in the memory of the electronic control unit data that is unexpected from records within the memory of the electronic control unit and transmitting the data through the satellite modem to an end user (See BINDER, Paragraphs 0379; 0574; 0632).




	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687